Section 4165 of the Code of 1923 provides: That any person charged in any state or territory of the United States with treason, felony, or other crime, who shall flee from justice, and be found in this state, must, on the demand of the executive authority of the state or territory from which he fled, be delivered up by the Governor of this state, to be removed to the state or territory having jurisdiction of such crime.
Under section 4167 of the Code of 1923, it is provided that the proceedings for the arrest and commitment of the person charged are in all respects similar to those provided in this Code for the arrest and commitment of a person charged with a public offense, except that an exemplified copy of an indictment found, or other judicial proceedings had against him in the state or territory in which he is charged to have committed the offense, must be received as conclusive evidence before the magistrate.
The petitioner in the instant case was charged by affidavit made before the judge of the Tenth judicial circuit of the state of Indiana with failure to support his minor child under 14 years of age. The proceedings in said circuit court are set out in full in the hearing on this petition, certified to by the clerk of the circuit court of the Tenth judicial circuit of Indiana, with his seal attached. This being the case, such affidavit, so certified, must be received as conclusive evidence of the charge.
Based upon this affidavit and the requisition of the Governor of Indiana, all of which appear in this record, the Governor of Alabama, acting under section 4181 of the Code of 1923, issued his warrant, directed to the proper official, requiring the arrest of such person and his delivery to the agent appointed to receive him.
The proceedings appear to be regular, and, therefore, the order of the circuit judge of the circuit court of Mobile county is hereby, in all things, affirmed.
Affirmed.